DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 9, please delete the second [front portion]. Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities: In line 1, please delete [12] and insert – 1 --. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peripheral edge of the hole sized to match the minor diameter edge of its counterpart screw and shaped to match the helical diameter of its counterpart screw must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the peripheral edge" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the minor diameter edge" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the helical diameter" in line 16. There is insufficient antecedent basis for this limitation in the claim.
In claim 11, line 16-17, it is unclear to the examiner how the peripheral edge of the hole is sized to match the minor diameter edge of its counterpart screw and shaped to match the helical. What is the counterpart screw? 
Claim 20 recites the limitation "said tile front portion" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 12, 15-18, 21-22 of U.S. Patent No. 11,428,249. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited within claims 1, 9, 10, 12, 15-18, 21-22 of U.S. Patent No. 11,428,249. In other words, claims 1, 9, 10, 12, 15-18, 21-22 of U.S. Patent No. 11,428,249 fully encompass the subject matter of claims 1-10 and therefore anticipate claims 1-10. Since claims 1-10 are anticipated by claims 1, 9, 10, 12, 15-18, 21-22 of the patent, they are not patentably distinct from claims 1, 9, 10, 12, 15-18, 21-22 of U.S. Patent No. 11,428,249. Thus, the invention of claims 1, 9, 10, 12, 15-18, 21-22 of the patent is in effect a “species” of the “generic” invention of claims 1-10. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10 are fully anticipated, (fully encompassed), by claims 1, 9, 10, 12, 15-18, 21-22 of the patent, claims 1-10 are not patentably distinct from claims 1, 9, 10, 12, 15-18, 21-22 of U.S. Patent No. 11,428,249, regardless of any additional subject matter present in claims 1, 9, 10, 12, 15-18, 21-22. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,837,476. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited within claims 1-21 of U.S. Patent No. 10,837,476. In other words, claims 1-21 of U.S. Patent No. 10,837,476 fully encompass the subject matter of claims 1-10 and therefore anticipate claims 1-10. Since claims 1-10 are anticipated by claims 1-21 of the patent, they are not patentably distinct from claims 1-21 of U.S. Patent No. 10,837,476. Thus, the invention of claims 1-21 of the patent is in effect a “species” of the “generic” invention of claims 1-10. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10 are fully anticipated, (fully encompassed), by claims 1-21 of the patent, claims 1-10 are not patentably distinct from claims 1-21 of U.S. Patent No. 10,837,476, regardless of any additional subject matter present in claims 1-21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633